OFFICE   OF THE ATlORNEY      GENERAL    OF TEXAS
                           AUSTIN




XonorabloBurl Pkrittrtn
county Auditor
bea RstrlOiO cokinty
~blnton~ Texas
kar   air:




          Your requert t                      bwn reaelvsd and
o&refullj 8onmidered by                       i Wa,quote froau
mour requsst a8 lollov8~
                                         two lunaoy prison-
      era to the-                        e asme time, tlhioh
                                           that 10, one ease
                                              vrita of 0cm~


                                                                      .
                                      Aunotated Texm Civil     Sti&




                   or perron p0rrorming~uoh mrvioe,
                  detail the a&u81 expenaer Incurred %n
                             ln ease auy publio patient
      1~ posae~aed of property sufi'i~ient for the pur-
      pose, or any person legally liable for hia support
      18 a0 poremssed or property, the county paying the
      eqmaeea or euah transportation ah811 be entitled
      to rei&urtement out or the e&ate of' the lunatio
      or the property or the eraon legal1      liable for
      his 8~ port, whioh 8~ Ee mwmed        g Y the OomtY
      on aui e brought therefor+
Ronomble Rurl Brlttrin,   Page 2


           2he 8bove woted Artiolb govemu thir quwtion.
Ar4iclo 5561, Vernon*r Annotated Texas Civil Statutes, pro-
Vfdlnfg teea rOr orrioem and juror* in lunaoy 088~08 ror
aim&&w MrYlcM      performed In tsiademsanor caam in Juatiae
crmrta, eta. # h8a no applloatlon to tN8 question.    see the
op9.nl.on or Honorable R. V. Davidron, Attormy Qetnerdl or
ZezBe, d8ted September llth, 1906, lgo6-1908 Report8 or
Attorney Qener8l 0r f0x8a, page 334, vN0h oonrtrued the
Aot8 of 1903, p. 110, (Eov altiole   5561, V.A.C.S.) to appl7
only to few In judlal8l mooea&lnfca.
          On Hrirah 19th, 1929, thir departwmt held in an
opinion vritten by Honorable R. D. Cox, Jr,, Aaalatimt Attorney
Qener8lor Texss, fih8t d rheriri wea entitled to reaalve only
8etu8l expenasa imurred in oonveyi~ 8 oonvir&ed luaatio        to
the m711m IU authorizedb7 Artiolo 3194, V.A.O.S.
           On Jaumg   16th, 1936, tNr department  held in Ott
opinion written by Honorable Joe J. Aleup, Aalrist.sntAttorney
Qeneml, th8t the oonmlrBioner8~ oourt .or 6 oounty ma uta-
authorlrped to allow the aheritf the cum of ten oentr (1 )
per mile rm oonve7lng a pstfent to the state Horpitel, %a t
that the rheriff vaa 8llowed only Ns actual expenaee in the
dlruh8rgo or Ns duties in tNr reepsat.
           Opinion Bo. O-987 of thi6 dspsrtmtit holda that 8
aherlff who oonve7a ieebltwnlnded peraana and lunatloa to
state lnatitutione,  ir 8lloved only Na 8otu8l erpenase in
the dlrah8rgs or Nr duties in there reepecrtr.
          You ‘me therefore   reapeotfully   advised th8t St ir
the oplnlan 0r tNr departseat th8t the sherift vould be en-
titled to reobive only aatu8l expenses incurred in oonveyins
the convloted lunatioa to the State Aaplum a# authoriaed by
Art.lole 3194, auprs.


                                ATTORREY
                                       QEEZRAL
                                             OF TE%4S


                                             Wm. J. FmnS.ng
WJFtdb                                             AaaUitant